DETAILED ACTION
This non-final Office action is responsive to the application filed on September 17th, 2019. Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority benefit of U.S. Provisional Application No. 62/732,351, filed on 17 September 2018, and U.S. Provisional Application No. 62/732,381, filed on 17 September 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: paragraph 0056 reads "second computing device 307" which should read device 308.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Regarding Claims 1-14
Step 1: Independent claims 1 (method), 8 (computer program product), and dependent claims 2-7 and 9-14, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process) and claim 8 is directed to a computer program product (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward a computer-implemented method comprising: preloading, on a first computing device, data associated executing, via the first computing device, an authorization process between the first computing device and a second computing device; and generating a first dashboard on the second computing device, the first dashboard including the data associated with the client (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are executing an authorization process and generating a dashboard including data associated with a client, which is a commercial interaction. The Applicant’s claimed limitations are executing authorization processes and generating dashboards for clients, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “preloading, data associated with a client” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A computer-implemented method; a first computing device; a second computing device; a communication enabler; A computer program product comprising a non-transitory computer readable medium having a plurality of instructions stored thereon, which, when executed by a processor” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply 
In addition, dependent claims 2-7 and 9-14 further narrow the abstract idea and dependent claims 6 and 13 additionally recite “sending the invitation” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “the first computing device to the second computing device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A computer-implemented method; a first computing device; a second computing device; a communication enabler; A computer program product comprising a non-transitory computer readable medium having a plurality of instructions stored thereon, which, when executed by a processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-7; and computer program product claims 8-14 recite “A computer-implemented method; a first computing device; a second computing device; a communication enabler; A computer program product comprising a non-transitory computer readable medium having a plurality of instructions stored thereon, which, when executed by a processor”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0023-0025 and Figures 1, 3, and 9. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “preloading, data associated with a client” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful 
In addition, claims 2-7 and 9-14 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 6 and 13 additionally recite “sending the invitation” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “the first computing device to the second computing device” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Regarding Claims 15-20
Step 1: Independent claims 15 (system), and dependent claims 16-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 15 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a computing system including one or more processors and one or more memories configured to perform operations comprising: preloading, on a first computing device, data associated with a client; executing, via the first computing device, an authorization process between the first computing device and a second computing device; establishing a connection between the second computing device and a communication enabler; and generating a first dashboard on the second computing device, the first dashboard including the data associated with the client (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are executing an authorization process and generating a dashboard including data associated with a client, which is a commercial interaction. The Applicant’s claimed limitations are executing authorization processes and generating dashboards for clients, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “preloading, data associated with a client and establishing a connection between the second computing device and a communication enabler” steps/functions of the independent claims would not account for additional elements that integrate the 
In addition, dependent claims 16-20 further narrow the abstract idea and dependent claim 19 additionally recite “sending the invitation” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “the first computing device to the second computing device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A computing system including one or more processors and one or more memories configured to perform operations; a first computing device; a second computing device; a communication enabler” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 15-20 recite “A computing system including one or more processors and one or more memories configured to perform operations; a first computing device; a second computing device; a communication enabler”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0029, 0035, and Figures 1, 3, and 9. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “preloading, data associated with a client and establishing a connection between the second computing device and a communication enabler” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and 
In addition, claims 16-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 19 additionally recite “sending the invitation” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “the first computing device to the second computing device” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundegren (U.S 2004/0128150 A1).
Claims 1 and 8
Regarding Claim 1, Lundegren discloses the following:
A computer-implemented method comprising [see at least Paragraph 0009 for reference to the present invention providing a method to enable more effective sharing of information for collaboration between entities within a business enterprise to manage strategic customer information and for interaction with such strategic customers; Paragraph 0016 and related text regarding the system for incorporating strategic customer information management including a strategic customer information server and a database; Figure 1 and related text regarding the strategic customer information system]
preloading, on a first computing device, data associated with a client [see at least Paragraph 0016 for reference to the strategic customer information server storing 
executing, via the first computing device, an authorization process between the first computing device and a second computing device [see at least Paragraph 0029 for reference to an initial login screen requesting the user ID and password to authenticate the user of the system; Paragraph 0040 for reference to properly authenticated and authorized users being able to modify the data presently displayed on the dashboard view; Paragraph 0042 for reference to the system determining whether the requesting user has appropriate authority to change the customer dashboard; Paragraph 0042 for reference to the customer owner entity within a business enterprise restricting a strategic customer dashboard view to particular data values defined within each of the multiple zones of the dashboard; Paragraph 0042 for reference to authorized customer owners altering the limits defining what strategic customer information can be shared with the strategic 
generating a first dashboard on the second computing device, the first dashboard including the data associated with the client [see at least Paragraph 0018 for reference to each of the various entities within a business enterprise and strategic customers interacting collaboratively with such businesses being able to manipulate, analyze, and view strategic customer information in their own preferred personalized view of the data; Paragraph 0029 for reference to the system determining if the logged on user is either an Analyst, Management Executive, External Strategic Customer, or Customer Owner and presenting the appropriately customized dashboard (view) for manipulation of the shared strategic customer information by the customer owner; Figure 2 and related text regarding item 204, 206, 208, and 210 ‘Generate and Display Customer Owner Dashboard’] 

With respect to the computer program product claim 8 recite substantially similar limitations to those of the method claims 1 rejected above. Additionally Lundegren addresses the computer program product [Paragraph 0016, 0027 and Figure 1]. These claims are rejected for substantially the same reasons given above. 
Claims 2 and 9
Regarding Claim 2, Lundegren discloses the following:
establishing a connection between the second computing device and a communication enabler [see at least Paragraph 0024 for reference to views associated with a customer owner entity, an executive entity, an analyst or planner 
With respect to the computer program product claim 9 that recites substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons above. 
Claims 3, 10, and 16
Regarding Claim 3, Lundegren discloses the following:
the data associated with the client includes, at least in part, point-of-sale data [see at least Paragraph 0048 for reference to the dashboard view Portfolio Analysis zone which includes a detailed summary of the strategic customer’s buying patterns relating to products and services provided to the business enterprise; Figure 10 and related text regarding Portfolio Analysis dashboard view] 
With respect to the computer program product claim 10 and system claim 16 that recites substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons above.

Regarding Claim 4, Lundegren discloses the following:
preloading the data associated with the client includes: generating a sample dashboard, wherein the sample dashboard includes at least a portion of the data associated with the client [see at least Paragraph 0016 for reference to the strategic customer information server storing and retrieving strategic customer information in strategic customer database; Paragraph 0018 for reference to each of the various entities within a business enterprise and strategic customers interacting collaboratively with such businesses being able to manipulate, analyze, and view strategic customer information in their own preferred personalized view of the data; Paragraph 0028 for reference to any number of well-known graphical user interfaces being applied to generate the desired customized views (dashboards); Paragraph 0039 for reference to the dashboard view including a number of standard access zones of data to organize strategic customer data into common categories for standard forms of analysis, viewing and data entry]
With respect to the computer program product claim 11 and system claim 17 that recites substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons above.
Claim 15
Regarding Claim 15, Lundengren discloses the following:
A computing system including one or more processors and one or more memories configured to perform operations comprising [see at least Paragraph 0009 for reference to the present invention providing a method to enable more effective sharing of information for collaboration between entities within a business enterprise to manage strategic customer information and for interaction with such 
preloading, on a first computing device, data associated with a client [see at least Paragraph 0016 for reference to the strategic customer information server storing and retrieving strategic customer information in strategic customer database; Paragraph 0018 for reference to each of the various entities within a business enterprise and strategic customers interacting collaboratively with such businesses being able to manipulate, analyze, and view strategic customer information in their own preferred personalized view of the data; Paragraph 0028 for reference to any number of well-known graphical user interfaces being applied to generate the desired customized views (dashboards); Paragraph 0039 for reference to the dashboard view including a number of standard access zones of data to organize strategic customer data into common categories for standard forms of analysis, viewing and data entry]
executing, via the first computing device, an authorization process between the first computing device and a second computing device [see at least Paragraph 0029 for reference to an initial login screen requesting the user ID and password to authenticate the user of the system; Paragraph 0040 for reference to properly authenticated and authorized users being able to modify the data presently displayed on the dashboard view; Paragraph 0042 for reference to the system determining whether the requesting user has appropriate authority to change the 
establishing a connection between the second computing device and a communication enabler [see at least Paragraph 0024 for reference to views associated with a customer owner entity, an executive entity, an analyst or planner entity may be presented on personal computers or workstations communicatively coupled to the strategic customer information server through intra-enterprise networks as well as well-known client-server techniques; Paragraph 0028 for reference to all such views (dashboards) may be presented to users by utilizing well-known Web browser client programs and associated protocols; Paragraph 0044 for reference to system displays being presented on web browser client programs communicatively coupled with an association server maintaining centralized control of the strategic customer information; Figure 1 and related text regarding the connectivity of the system displaying three different views from the server]
generating a first dashboard on the second computing device, the first dashboard including the data associated with the client [see at least Paragraph 0018 for reference to each of the various entities within a business enterprise and strategic                                                                                                                                                                                                 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundegren (U.S 2004/0128150 A1) in view of Kuang (U.S 2014/0237555 A1).
Claims 5, 12, and 18
While Lundegren discloses the authorization process disclosed above, it does not specifically include generating an invitation, via an authorization window, on the first computing device.

generating an invitation, via an authorization window, on the first computing device [see at least Paragraph 0161 for reference to the server program sending an invitation including a URL for downloading a client program from for example, a download sight on the internet and the invitation can include a registration code; Figure 1 and related text regarding item 106 ‘A sever program authorizes the user to access predetermined service’; Figure 15 and related text regarding item 1506 ‘The client program sends the client OTA code to the server program on an authorization channel’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the authentication process of Lundegren to include the invitation generation of Kuang. Doing so would provide an improved approach for providing a secure access to remote computer services, as stated by Kuang (Paragraph 0004). 

With respect to the computer program product claim 12 and system claim 18 that recites substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons above.
Claims 6, 13, and 19
While Lundegren discloses the authorization process above, it does not include sending the invitation from the first computing device to the second computing device.
Regarding Claim 6, Kuang discloses the following:
sending the invitation from the first computing device to the second computing device [see at least Paragraph 0161 for reference to the server program sending 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the authentication process of Lundegren to include the invitation sending of Kuang. Doing so would provide an improved approach for providing a secure access to remote computer services, as stated by Kuang (Paragraph 0004).

With respect to the computer program product claim 13 and system claim 19 that recites substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons above.
Claims 7, 14, and 20
While Lundegren discloses the authorization process above, it does not include verifying, at the second computing device, the data associated with the client.
Regarding Claim 7, Kuang discloses the following:
verifying, at the second computing device, the data associated with the client [see at least Paragraph 0006-0009 for reference to the system authenticating a user and a client device – authorizing the user to access the service on the server computer using a client program executing on the client device and the server program; Paragraph 0014-0022 for reference to the system authentication 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the authentication process of Lundegren to include the verification process of Kuang. Doing so would provide an improved authorization process for securely accessing remote computing services, as stated by Kuang (Paragraph 0223).

With respect to the computer program product claim 14 and system claim 20 that recites substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 20160034876 A1
Speiser et al.
SYSTEMS AND METHODS FOR PROVIDING A POINT OF SALE PLATFORM
US 20160104093 A1
Fletcher et al.
PER-ENTITY BREAKDOWN OF KEY 

Sublett; Andre et al.
SYSTEMS AND METHODS TO PROVIDE A KPI DASHBOARD AND ANSWER HIGH VALUE QUESTIONS
US 20140324448 A1
Lacy; James Scott et al.
BUSINESS ANALYTICS PACKAGE WITH KEY PERFORMANCE INDICATORS FOR HEALTH CARE PROVIDERS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.E.G./Examiner, Art Unit 3683   
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683